              Case 2:17-cr-00234-JLR Document 18 Filed 04/22/21 Page 1 of 2




 1                                                                 JUDGE JAMES L. ROBART

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,
 8                                                    No. CR 17-234JLR
                                    Plaintiff,
 9                                                    ORDER GRANTING DEFENDANTS’
            v.                                        MOTION TO CONTINUE TRIAL DATE
10
     FACUNDO LISARRAGA VALLES,
11
                                    Defendant.
12

13          THIS MATTER comes before the court on Defendant Facundo Lisarraga Valles’

14   Motion for a Continuance of the Trial Date. The court has considered the reasons for the

15   motion, the agreement of the United States, and the file herein.

16          The court finds that the defendant needs additional time to meet with counsel,

17   investigate the evidence supporting the charges brought by the government, determine the

18   need for any pretrial motions pertaining to the evidence, and prepare for trial.

19          Based on these findings, the court concludes that the continuance of the trial date

20   sought by the parties serves the ends of justice. Further, the ends of justice served by a

21   continuance of this matter from June 21, 2021 outweighs the best interests of the public and

22   the defendant in a speedy trial pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

23   Proceeding to trial absent adequate time for the defense to prepare could result in a
                                                                  LAW OFFICE OF PAULA T. OLSON
     ORDER GRANTING DEFENDANTS’ MOTION TO                             4020 North Vassault Street
     CONTINUE TRIAL DATE – Page 1                                    Tacoma, Washington 98407
                                                                          (253) 777-5716-Tel
                                                                       olsonlaw@nventure.com
             Case 2:17-cr-00234-JLR Document 18 Filed 04/22/21 Page 2 of 2




 1   miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i). Taking into account the exercise of due

 2   diligence, a continuance is necessary to allow the defendants the reasonable time for effective

 3   preparation for their defense. 18 U.S.C. § 3161(h)(7)(B)(iv).

 4          Therefore, it is hereby

 5          ORDERED that the Defendant Facundo Lisarraga Valles’ Motion to Continue

 6   the Trial Date is GRANTED. The Pretrial Motions Cut Off Date is continued to

 7   6HSWHPEHU3. Responses to motions shall be due two weeks after the Pretrial

 8   Motions Cut Off date. The Trial Date is continued to 2FWREHU.

 9          It is further ORDERED that the time from the date of this order, until the new trial

10   date of October 25, 2021, shall be excluded in counting the time within which trial of this

11   case must commence pursuant to 18 U.S.C. § 3161(h)(7).

12
            DATED this 22nd day of April, 2021.
13

14                                                           A
                                                          _________________________________
                                                          JAMES L. ROBART
15
                                                          United States District Judge
16

     Presented by:
17

        /S/ Paula T. Olson
18
     PAULA T. OLSON, WSBA#11584
19
     JOHN M. SHEERAN, WSBA #26050
     Attorneys for Defendant Facundo Lisarraga Valles’
20

21

22

23

                                                                 LAW OFFICE OF PAULA T. OLSON
     ORDER GRANTING DEFENDANTS’ MOTION TO                            4020 North Vassault Street
     CONTINUE TRIAL DATE – Page 2                                   Tacoma, Washington 98407
                                                                         (253) 777-5716-Tel
                                                                      olsonlaw@nventure.com
